DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed April 20, 2022.  Applicant’s April 20th amendment amended claims 1, 2, 22, and 23.  Currently Claims 1-28 are pending.  Claims 1, 22 and 23 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 35 U.S.C 101 rejection of claims 1-21 in the previous office action is withdrawn.
The 35 U.S.C. 101 rejection of claims 23-28 in the previous office action is maintained.
The 35 U.S.C. 103(a) rejection(s) in the previous office action are withdrawn in response to Applicant's amendments to the claims.
Applicant’s amendments to the claims necessitated the new grounds of rejection.

Response to Arguments
Applicant’s arguments, see Page 10, filed April 20, 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-21 has been withdrawn. 

Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that claims 22-28 are patent eligible under 35 U.S.C. 101 as the claims recite a robot/controllable mechanism performs tests out of order (Remarks:  Page 10); and none of Maetzler, Scott and Miller tech/suggest performing tests out of order when a reagent inventory item is expiring (Remarks:  Pages 12, 13).

In response to Applicant’s arguments that claims 23-28 are patent eligible under 35 U.S.C. 101, as the claims recite a robot or controllable mechanism performing the tests, the examiner respectfully disagrees.
Only newly amended independent claim 1 positively recites that the robot or controllable mechanism receives commands/instructions to perform tests and in response actually performs the test out of order as argued.  Independent claims 22 and 23 merely recite a robot/controllable mechanism that is configured to receive the instructions/commands “a robot or controllable mechanism in electronic communication with the server to receive the electronic command instructions to perform tests out of order when one or more reagents are expiring”  Claims 22 and 23 merely recite that an intended use of the robot/controllable mechanism is to receive command instructions – the claims as amended do not actually positively recite that the robot/controllable mechanism actually receives the command instructions and then actually performs the tests out of order in response to those instructions as argued.  
Examiner suggests Applicant amend the claims to positively recite the receipt and performance of the tests in order to overcome this rejection.

Applicant’s arguments, see Pages 12 and 13, , with respect to the rejection(s) of claims 1-28 unde r 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ha et al., U.S. Patent Publication No. 20200271683.
As discussed previously, and unchallenged by Applicant, it is old, well-known, routine and very common for machines/devices which utilize consumable inventory (e.g. paper within a photocopier or printer) to interrupt/re-order a current work sequence to request new consumables when the consumables run-out or otherwise expire (e.g. alert/warning message).  More particularly it is well known in the medical testing field to replace/replenish/change-out expiring inventory (chemicals, test strips, reagents, etc.) as the use of old/expired consumables (chemicals, test strips, reagents, etc.) may result in inaccurate/incorrect results and that utilizing non-expired consumables is essential to ensure proper test results/analysis.  Support for this old and well-known fact can be found in at least the following references:  Postma et al., U.S. Patent Publication No. 20110246215 (Paragraphs 25, 32, 41); Liamos et al., U.S. Patent Publication No. 20090326829 (Paragraphs 30, 32); Liamos et al., U.S. Patent Publication No. 20060247985 (Paragraphs 23, 24); Danna et al., U.S. Patent Publication No. 20060178568 (Paragraph 59); Bhimani et al., U.S. Patent Publication No. 20060030049 (Paragraphs 35, 42, 52).
Further it is old, well-known and common practice to use oldest ingredients first in a recipe or chemical process, for example cooking one commonly uses the oldest milk, eggs or other ingredients.
This approach to scheduling tasks/activities is so well-known there is a specific data structure for these kinds of operations – commonly referred to as Last In First Out (LIFO) queues wherein the last item into the queue (e.g. oldest inventory) is the first out of the queue.
Further, it is noted that there since there are a finite number of identified, predictable potential solutions (i.e., performing the tests out of order or in order) to the recognized need for running tests and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 22 and 23, the claims are directed to the abstract idea of providing a ‘work plan itinerary’ (sequence of work instructions/commands). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, providing a sequence of work instructions (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to providing a sequence of work instructions to perform tasks/activities related to change-out inventory of bio-fluid laboratory testing equipment/machines, wherein providing instructions to perform activities to a user is a fundamental economic practice that falls into the abstract idea subcategories of managing personal behavior.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “receiving”, “receiving”, “analyzing”, and “producing” recite functions of providing instructions to perform activities to a user/operator are also directed to an abstract idea that falls into the abstract idea subcategories of managing personal behavior.   The intended purpose of independent claims 22, and 23 appears to be to provide replenishment/change-out (consumables, waste, etc.) inventory work sequence instructions related to bio-fluid testing equipment.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of managing personal behavior.  The exceptions are the additional limitations of generic computer elements: decisioning module (software) and server.  See 2019 Revised Guidance, 84 Fed. Reg. at   52.  Accordingly, the claims recite an abstract idea under Step 2A, Prong One, we proceed to Step 2A, Prong Two. Considering whether the additional elements set forth in the claim integrate the abstract idea into a practical application (See 2019 Revised Guidance, 84 Fed. Reg. at 54-55), the previously identified non-abstract elements directed to generic computing components include:  decisioning module (software) and server.  These generic computing components are merely used to obtain/receive and process data as described extensively in Applicant’s specification.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Moreover, when viewed as a whole with such additional elements considered as an ordered combination, the claim modified by adding a generic computer would be nothing more than a purely conventional computerized implementation of applicant's providing instructions to perform activities to a user in the general field of business management and would not provide significantly more than the judicial exception itself.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016), guides: "the abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."'  837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854) (emphasis   added).  The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b).  Additionally, the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. Nor do the claims present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h), claims 22-28 do not integrate the judicial exception into a practical application. Regarding the use of the generic (known, conventional) recited "processor," "a memory," and "interface," the Supreme Court has held "the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention." Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Regarding dependent claims 24-28, the claims are directed to the abstract idea of providing instructions to perform activities to a user and merely further limit the abstract idea claimed in independent claims 22 and 23.  
Claims 24-28 further limit the inventory to a plurality of well-known elements (a more detailed abstract idea remains an abstract idea). 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 22-28, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-14 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al., U.S. Patent Publication No. 2011/0245089 in view of Maetzler et al., U.S. Patent No. 10338086 and further in view of Ha et al., U.S. Patent Publication No. 20200271683.

Regarding Claim 1, Scott et al. discloses an inventory control system and method (Paragraphs 40, 61), comprising:
Receiving change-out inventory status from each of one or more automated analyzer apparatus at a server (indication of material to be refilled; claim 37; allowing operators to view status supply status; Paragraph 102; pre-analytic system ("PAS") 104, analytical system ("AS") 106, CCU 102 Laboratory information system 108, Paragraphs 41-44);
Receiving an estimate of a planned workload over a specific time period at the server (CCU receive a test schedule, Paragraph 57; receive test schedule, Paragraph 59; Tracked information used to calculate an amount of one or more consumables required for scheduled sample processing based on samples loaded for processing at a PAS; Paragraphs 70; Preparation and testing timelines, Paragraph 171; Figure 17);
Analyzing with a decisioning module of the server, first data of the change-out inventory status and second data of the estimate of the planned workload over the specific time period (Worklist management module 216 provide the tracking of a sample from receipt of a work order, pre-analytical processing, analytical processing, results analysis, and release of results, Paragraph 71; Timelines include a start time, current time, end time, number of samples, etc… for one or more jobs, Paragraphs 57, 70, 171; Figure 17); and
Producing a work plan itinerary as an output from the decisioning module, wherein the work plan itinerary provides work sequence instructions (e.g. allowing operators with sufficient privileges to manage other operator accounts; allowing operators to view the active work lists for each instrument; allowing operators to view a reflex list of samples that have tested positive and may need to have a follow-up test run; allowing operators to view status summary information for supply status, etc…; Paragraphs 99-103, 70-71, 171; notify/alert operator/external systems to restock/order materials/supplies, Paragraphs 80, 81) that include performing tests when reagent inventory item is expiring (tracking/monitoring and reporting consumable information including at least usage, consumable shelf life, opening time, remaining capacity, etc.. (e.g. reagent packs) Paragraphs 59, 70, 71, 172; Claim 14; Figures 18, 27, 28 – display inventory status of reagent bay consumables, disposables, etc.;  determining sufficient supplies are available for scheduled tests/samples and provide an alert that consumables running low/expiring (i.e. provide instructions) – Paragraphs 62, 80, 180-183; Figure 27 – ALERT - expiration date, units remaining of disposables (ETUs); Figure 29 – provide ALERT and instructions to refill ETS/disposables; insufficient materials/supplies – notify operator- Figure 3, Element 306, 308).


Scott et al. does not disclose a robot or ‘controllable’ mechanism performing tests (undefined in applicant’s specification) as claimed.

Maetzler et al., from the same field of endeavor of testing, discloses a system and method comprising a robot or controllable mechanism is provided with instructions/commands to replenish reagents/chemicals/supplies for an automated testing machine (Column 3, Lines 25-35; Column 10, Lines 7-16); receiving the electron command instructions at the robot/controllable mechanism (Column 3, Lines 25-35; Column 10, Lines 7-16) and performing the tests by the robot/controllable mechanism (Column 3, Lines 25-35; Column 10, Lines 7-16).

It would have been obvious to one skilled in the art that the system and method as disclosed by Scott et al. would have benefited from providing the instructions to a robot OR controllable mechanism in view of the disclosure of Maetzler et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further it would have been obvious to one skilled in the art to automate manual process of Scott et al. (i.e. having a robot/controllable mechanism change-out supplies when the expire). In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

While it is old and well-known to perform tasks out of order for a plurality of reasons (e.g. changes in priority, material availability and the like), Scott et al. does not disclose performing tests out of order when one or more reagents (supplies, materials) are expiring as claimed.

Ha et al., from the same field of endeavor of sample testing, discloses a system and method further comprising a robot or controllable mechanism in communication with a server/computer receiving and performing instructions to perform tests order of order (i.e. replan/reschedule/re-prioritize) when one or more test supplies/materials are expiring (Abstract; P10, 70, 72, 73, 75, 81-88 (execute rearranged tasks) Claim 10; Figures 7, 11).

It would have been obvious to one skilled in the art that the system and method as disclosed by Scott et al. and Maetzler et al. would have benefited from performing tests out of order based on the expiration of test supplies/materials/agents in view of the disclosure of Ha et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further since there are a finite number of identified, predictable potential solutions (i.e., performing the tests out of order or in order) to the recognized need for running tests and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding Claim 2, Scott et al. discloses a system and method comprising communicating the work plan itinerary to the operator, wherein the work sequence instructions for the operator to follow concern replenishment of change-out inventories of the one or more automated analyzer apparatus (Paragraphs 57, 70, 71, 80, 81, 99-103; Claim 37).

Regarding Claim 3, Scott et al. discloses a system and method comprising displaying the work plan itinerary on a display device, wherein the work sequence instructions concern replenishment of change-out inventories of the one or more automated analyzer apparatus (Paragraphs 57, 70, 71, 80, 81, 99-103; Claim 37).

Regarding Claim 4, Scott et al. discloses a system and method comprising providing an output of the work plan itinerary to a printer (Paragraphs 56, 57, 102, 103).

Regarding Claim 5, Scott et al. discloses a system and method comprising providing an output of the work plan itinerary to a hand-held device (Paragraphs 56, 57, 62, 80-81 169-173; Figure 1, Element 110).

Regarding Claim 6, Scott et al. discloses a system and method wherein the work plan itinerary the work sequence instructions comprises a listing of activities and associated times for accomplishing the activities (Paragraphs 56, 57, 70, 71, 171; Figures 17, 18).

Regarding Claim 7, Scott et al. discloses a system and method wherein the work plan itinerary of the work sequence instructions comprises a communicated instruction to carry out a change-out activity on the one or more automated analyzer apparatus (Paragraphs 70, 71, 80, 81, 99-103, 171; Figure 17).
Regarding Claim 8, Scott et al. discloses a system and method wherein the operator can (i.e. may OR may not) include a robotic mechanism (Paragraph 83).

Scott et al. does not expressly disclose that at least some of the work sequence instructions are performed by a robotic mechanism as claimed.

Maetzler et al., from the same field of endeavor of medical testing apparatus inventory replenishment, discloses a system and method wherein at least some of a work sequence instruction is performed by a robotic mechanism (Column 10, Lines 7-16; Figure 3).

While refrigerated/temperature controlled inventory items (supplies, chemicals, reagents etc.) are common and widely used in the medical testing industry and represent one of a finite and predictable set of replenishable inventory items (e.g. refrigerated or non-refrigerated), Scott et al. does not strictly limit the inventory items to refrigerated items as claimed.

Official notice is taken the refrigerated/temperature controlled reagents, supplies, materials, inventory items and the like are old and well known in the medical testing industry.  Accordingly it would have been obvious to one skilled in the art that one or more of the inventory items replenished be refrigerated in view of official notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 9, Scott et al. discloses a system and method wherein the estimate of the planned workload over a specific time period is received from a laboratory information system (Paragraphs 56, 57, 70, 71, 171).

Regarding Claim 10, Scott et al. discloses a system and method wherein the estimate of the planned workload over a specific time period is received from middleware (Figures 7, 8, 10 11, 13; Paragraphs 56, 57, 70, 71, 171).

Regarding Claim 11, Scott et al. discloses a system and method wherein the analyzing with a decisioning module comprises summing some of unique change-out inventory items for each of the one or more automated analyzer apparatus and comparing to the planned workload over the specific time period utilizing the unique change-out inventory items and determining specific times for replenishing the unique change-out inventory items on each of the one or more automated analyzer apparatus (Paragraphs 56, 57, 70, 71, 171).

Regarding Claim 12, Scott et al. discloses a system and method wherein the receiving change-out inventory status by the server comprises a periodic push operation by the one or more automated analyzer apparatus (Paragraphs 78, 90, 91).

Regarding Claim 13, Scott et al. discloses a system and method wherein the receiving change-out inventory status by the server comprises a periodic pull operation by the server (Paragraphs 78, 90, 91).

Regarding Claim 14, Scott et al. discloses a system and method comprising producing an updated work plan itinerary as an output from the decisioning module based upon changes in the planned workload over the specific time period received by the server (Paragraphs 56, 57, 70, 71, 171).

Regarding Claim 18, Scott et al. discloses a system and method wherein the analyzing over the specified time period further comprises analyzing a stored workload history to develop a workload trend wherein the work plan itinerary includes adjustments based on the workload trend (Paragraphs 38, 65, 76).

Regarding Claim 19, Scott et al. discloses a system and method wherein the analyzing over the specific time period further comprises analyzing specimens actually received against the tests ordered over the specified period to arrive at the work plan itinerary (Paragraphs 70, 71, 99-103, 171).

Regarding Claim 20, Scott et al. discloses a system and method wherein the work plan itinerary includes ONE or more of: when to replenish certain unique items of the change-out inventory on one or more of the one or more automated analyzer apparatus (Claim 37; Paragraphs 41-44, 99-103); OR instructions to calibrate one or more of the one or more automated analyzer apparatus (Paragraphs 63, 64), OR instructions to perform a quality control on one or more of the one or more automated analyzer apparatus OR instructions to empty waste material from one or more of the one or more automated analyzer apparatus (Paragraphs 43, 62, 70,71).

Regarding Claim 21, Scott et al. discloses a system and method wherein the work plan itinerary comprises one or more graphical outputs comparing summations of unique change-out inventory on-board each of the one or more automated analyzer apparatus against expected demand for each of the one or more automated analyzer apparatus over the specific time period (Paragraphs 70, 71, 80, 81, 99-102, 171; Figures 17, 18).

Regarding Claim 22, Scott et al. discloses an inventory control apparatus (Paragraphs 40, 61), comprising:
One or more automated analyzer apparatus configured to perform one or more tests on bio-fluid specimens (Paragraphs 4 -44), wherein each of the one or more automated analyzer apparatus includes a change-out inventory (Claim 37, Paragraphs 41-44, 57);
A server in electronic communication with the one or more automated analyzer apparatus (Paragraphs 53, 56, 60), the server including:
A communication interface configured to receive: change-out inventory status from each or the one or more automated analyzer apparatus (Paragraphs 99-0103), and a daily workload input providing an estimate of test demand over a specific time period (Paragraphs 70, 71, 99-103);
A database configured to contain first data on the change-out inventory status for each of the automated analyzer apparatus and second data on the estimate of test demand over the specific time period (Paragraphs 70-71, 99-103); and 
A decisioning module configured and operable to analyze the first data on the change-out inventory status and the second data on the estimate of the test demand over the specific time period and provide a work plan itinerary including work sequence instructions (Paragraphs 70, 71, 99-103), 171) that include performing tests out of order when reagent inventory item is expiring (tracking/monitoring and reporting consumable information including at least usage, consumable shelf life, opening time, remaining capacity, etc.. (e.g. reagent packs) Paragraphs 59, 70, 71, 172; Claim 14; Figures 18, 27, 28 – display inventory status of reagent bay consumables, disposables, etc.;  determining sufficient supplies are available for scheduled tests/samples and provide an alert that consumables running low/expiring (i.e. provide instructions) – Paragraphs 62, 80, 180-183; Figure 27 – ALERT - expiration date, units remaining of disposables (ETUs); Figure 29 – provide ALERT and instructions to refill ETS/disposables; insufficient materials/supplies – notify operator- Figure 3, Element 306, 308).

Scott et al. does not disclose a robot or ‘controllable’ mechanism (undefined in applicant’s specification) as claimed.

Maetzler et al., from the same field of endeavor of testing, discloses a system and method comprising a robot or controllable mechanism is receiving and performing instructions/commands to replenish reagents/chemicals/supplies for an automated testing machine (Column 3, Lines 25-35; Column 10, Lines 7-16).

It would have been obvious to one skilled in the art that the system and method as disclosed by Scott et al. would have benefited from providing the instructions to a robot OR controllable mechanism in view of the disclosure of Maetzler et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While it is old and well-known to perform tasks out of order for a plurality of reasons (e.g. changes in priority, material availability and the like), Scott et al. does not disclose performing tests out of order when one or more reagents (supplies, materials) are expiring as claimed.

Ha et al., from the same field of endeavor of sample testing, discloses a system and method further comprising a robot or controllable mechanism in communication with a server/computer receiving and performing instructions to perform tests order of order (i.e. replan/reschedule/re-prioritize) when one or more test supplies/materials are expiring (Abstract; P10, 70, 72, 73, 75, 81-88 (execute rearranged tasks) Claim 10; Figures 7, 11).

It would have been obvious to one skilled in the art that the system and method as disclosed by Scott et al. and Maetzler et al. would have benefited from performing tests out of order based on the expiration of test supplies/materials/agents in view of the disclosure of Ha et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further since there are a finite number of identified, predictable potential solutions (i.e., performing the tests out of order or in order) to the recognized need for running tests and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding Claim 23, Scott teach an inventory control apparatus (Paragraphs 40, 61), comprising:
A plurality of automated analyzer apparatus configured to perform tests on bio-fluid specimens (Paragraphs 41-44), wherein each of the automated analyzer apparatus includes a change-out inventory comprising at least a plurality of reagents (Paragraphs 40, 57, 70, 71, 99-103);
A server in electronic communication with each of the plurality of automated analyzer apparatus (Paragraphs 53, 56, 60), the server including: a communication interface configured to receive (Paragraphs 53, 56, 60): 
Change-out inventory status from each of the plurality of automated analyzer apparatus, and an estimate of planned workload over a specific time period derived from a laboratory information system (Paragraphs 70-7 1), (99-0103);
A database configured to contain first data on the change-out inventory status for each of the automated analyzer apparatus and second data on the estimate of planned workload over the specified time period (Paragraphs 70, 71, 99-103); and
A decisioning module configured and operable to analyze the first data on the change-out inventory status and the second data on the planned workload over the specific time period and provide a work plan itinerary of sequence instructions, wherein the work plan itinerary includes that include performing tests out of order when reagent inventory item is expiring (tracking/monitoring and reporting consumable information including at least usage, consumable shelf life, opening time, remaining capacity, etc.. (e.g. reagent packs) Paragraphs 59, 70, 71, 172; Claim 14; Figures 18, 27, 28 – display inventory status of reagent bay consumables, disposables, etc.;  determining sufficient supplies are available for scheduled tests/samples and provide an alert that consumables running low/expiring (i.e. provide instructions) – Paragraphs 62, 80, 180-183; Figure 27 – ALERT - expiration date, units remaining of disposables (ETUs); Figure 29 – provide ALERT and instructions to refill ETS/disposables; insufficient materials/supplies – notify operator- Figure 3, Element 306, 308) and ONE or more of: when to replenish certain unique change-out inventory items on one or more of the plurality of automated analyzer apparatus OR performing tests out of order when one or more or the plurality of reagents are expiring, OR instructions to replenish refrigerated inventory items, OR   instructions to calibrate one or more of the plurality of automated analyzer apparatus, OR  instructions to perform a quality control on one or more of the plurality of automated analyze apparatus, OR instructions to empty waste material from one or more of the plurality of automated analyzer apparatus (Paragraphs 43, 62, 70, 71, 99, 103, 171; Figures 17, 18).

Scott et al. does not disclose a robot or ‘controllable’ mechanism (undefined in applicant’s specification) as claimed.

Maetzler et al., from the same field of endeavor of testing, discloses a system and method comprising a robot or controllable mechanism receiving and performing instructions/commands to replenish reagents/chemicals/supplies for an automated testing machine (Column 3, Lines 25-35; Column 10, Lines 7-16).

It would have been obvious to one skilled in the art that the system and method as disclosed by Scott et al. would have benefited from providing the instructions to a robot OR controllable mechanism in view of the disclosure of Maetzler et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While it is old and well-known to perform tasks out of order for a plurality of reasons (e.g. changes in priority, material availability and the like), Scott et al. does not disclose performing tests out of order when one or more reagents (supplies, materials) are expiring as claimed.

Ha et al., from the same field of endeavor of sample testing, discloses a system and method further comprising a robot or controllable mechanism in communication with a server/computer receiving and performing instructions to perform tests order of order (i.e. replan/reschedule/re-prioritize) when one or more test supplies/materials are expiring (Abstract; P10, 70, 72, 73, 75, 81-88 (execute rearranged tasks) Claim 10; Figures 7, 11).

It would have been obvious to one skilled in the art that the system and method as disclosed by Scott et al. and Maetzler et al. would have benefited from performing tests out of order based on the expiration of test supplies/materials/agents in view of the disclosure of Ha et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Further since there are a finite number of identified, predictable potential solutions (i.e., performing the tests out of order or in order) to the recognized need for running tests and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding Claim 24, Scott et al. discloses a system and method wherein the unique change-out inventory items comprise ONE or more of: the plurality of reagents, a process liquid, a reaction vessel disposable test ware, OR process waste (Paragraphs 40, 43, 57, 62, 70, 71).

Regarding Claim 25, Scott et al. discloses a system and method wherein the reaction vessel comprises cuvettes, aliquot plates, OR sample cups (Paragraphs 37, 61, 70, 71).

Regarding Claim 26, Scott et al. discloses w a system and method herein the process liquids comprise ONE or more of salt bridge solutions, conditioning solutions, pretreatment solutions, buffers, calibrator liquids, control liquids, cleaning liquids, OR diluents (Paragraphs 35, 43).

Regarding Claim 27, Scott et al. discloses a system and method wherein the disposable test ware comprises ONE or more of probe tips, tubes, cuvette film, diaphragms, barcode labels, OR printer (Paragraphs 90, 91, 110, 172).

Regarding Claim 28, Scott et al. discloses a system and method wherein the waste material comprises ONE or more of used cleaning liquid, used probe tips, OR used cuvettes (Paragraphs 43, 62, 70, 71).






Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al., U.S. Patent Publication No. 2011/0245089 in view of Maetzler et al., U.S. Patent No. 10338086 in view of Ha et al. U.S. Patent Publication No. 20200271683 as applied to the claims above, and further in view of Miller, U.S. Patent No. 7029922.

Regarding Claim 15-17, Scott et al. does not disclose that the work plan itinerary is updated periodically (hourly, etc.) as claimed.

Miller, from the same field of endeavor of lab testing, discloses a system and method comprising: updating a work plan itinerary wherein the updated work plan itinerary is provided periodically (Column 9, Lines 32-43, claim 1); wherein the updated work plan itinerary is provided hourly, at a beginning of a new shift, OR part way through a shift (Column 8, Lines 22-38; Column 9, Lines 32-43, claim 1); the specific time period is hourly, daily, at a beginning of a shift, OR part way through the shift (Column 8, Lines 22-38; Column 9, Lines 32-43, claim 1). 
Miller further discloses a system and method comprising providing instructions to a robot or controllable mechanism is to replenish reagents/chemicals/supplies for an automated testing machine (Column 3, Lines 33-68; Column 4, Lines 1-45).

It would have been obvious to one of ordinary skill in the art that the system and method as disclosed by Scott et al. with its ability to update the work plan itinerary would have benefited from periodically updating the work plan itinerary in view of the disclosure of Miller, the resultant system/method would be continuously conducted daily throughout the week and then repeated on a weekly basis (Miller: Column 9, Lines 40-43).  Further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Flockhart, U.S. Patent No. 6463346 discloses a system and method for repeatedly reordering workflow items/tasks in a workflow queue change position in queue work - based on time (Abstract; Claims 12, 13)
Javaid, U.S. Patent Publication No. 20200334614 discloses a workflow system and method dynamically reprioritizing/re-ordering action items/tasks (Abstract; Paragraph 65)
Ackermann, U.S. Patent Publication No. 20160299164 discloses a testing system which reschedules/replans sample testing based on a plurality of ‘situations’ including reagent expiration (Paragraph 5 “The system should be also sufficiently flexible to new or changed user requests and be able to respond quickly to unpredicted situations like errors, failures and other unusual situations in the performance of a test."; Paragraphs 55, 56 - reagent expiration; schedule testing/sample processing based on reagent availability, expiration; Paragraph 68 instructions/commands to change schedules, plans, priorities; Paragraphs 51, 52, 98 controllable mechanism – controller; Paragraph 101 - schedule takes into account reagent expire/stability time).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623